This opinion is subject to administrative correction before final disposition.




                             Before
               MONAHAN, CRISFIELD, and LAWRENCE
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Dachner ST. VILUS
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202000118

                        Decided: 21 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Ray B. Slabbekorn

 Sentence adjudged 21 February 2020 by a general court-martial
 convened at Camp Foster, Okinawa, Japan, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 18 months, reduction to E-1, and a dishonorable discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. St. Vilus, NMCCA No. 202000118
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2